Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 8/03/2022, in which claim(s) 5 is/are amended. Claims 1-7 are currently pending.
Response to Arguments
As to claim 5, the objections to the claim are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the objections.
As to claims 1, and 5, applicants submit the following argument.
“Mayle paragraph [0010] additionally explains "the server sends a state information of the web page, e.g., as a hash value that is computed based on the state of the webpage at a specified 8LEGA
time ("server-computed hash"), to the client. The client also determines the state information of the webpage, e.g., computes a hash value based on the state of the webpage at the client ("client- computed hash"), e.g., upon receipt of the server-provided hash, and compares the client- computed hash with the server-computed hash. If both the hashes match, then the webpage at the client is valid, e.g., all the diffs sent to the client until the specified time has been applied to the webpage. On the other hand, if the hashes don't match, the webpage at the client is invalid, e.g., one or more diffs sent by the server may not be capable of being applied to the webpage at the client. In response to the states not matching, the client sends an error notification to the server. The server sends the complete webpage, e.g., the webpage in its current state (state of the web page at an instance the error notification is received at the server), in response to the error notification, thereby eliminating the need for the user to refresh the browser". 
The hash values computed by the method of Mayle are for the same data, i.e., the hash values are computed at the server based on the state of a webpage. The hash value computed at the client is also computed based on the webpage after receiving the hash value computed at the server. The two computed hash values are compared at the client to determine whether the two hash values match. If they do not match, then the entire webpage is re-sent. 
The method of Mayle differs from the method of independent claim 5. Independent claim 5 recites "a checksum specific to the current graphical presentation" is generated (step g)). Step i) recites a checksum specific to the current data model is generated after the data model is adjusted. That is, applicant's claimed invention generates a checksum for a data model and a check sum for a graphical representation. These two different check sums are compared at the operator station server (step k)). It bears noting Mayle teaches the hash values are compared at the client server, which is at a location that differs from that of applicant's claimed invention.”

The examiner respectfully disagrees. Mayle discloses that a server may generate a hash (checksum) in order to identify changes in the webpage interface (current data model) [See ¶-20]. The broadest reasonable interpretation of the claimed limitations do not preclude the data model from being the same data as the graphical representation of the data model. Accordingly, the limitation is taught. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server and applying them [See ¶-16, 21]. The client (display unit) receives the hash (checksum) from the server (operator station server) and compares it to its generated hash [See ¶-22]. If the hashes do not match, the client sends an indication to the server of not matching (inconsistency) and the server transmits the webpage to the client [See ¶-26]. Finally, the broadest reasonable interpretation of limitation "k) comparing the checksum generated…" does not specify the location of the comparison step, and is accordingly taught by the client comparison. The recitation of "the checksum generated by the operator station server" and "the data model on the at least one operator station server" broadly indicate the location of the checksum generation and the data model storage location.
Applicant’s arguments dated 8/03/2022 have been fully considered, but they are not deemed to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elumalai et al (US 20170364320 A1 thereafter "Elumalai"), in view of Shear et al (US 20120116728 A1 thereafter "Shear"), in view of Mayle (US 20170085679).
As to claim 1, Elumalai discloses a control system for a technical plant, comprising: at least one operator station server; and [Webserver 710 (operator station server) routes data and commands [See ¶-71]] 
at least one operator station client, … and the at least one operator station client including a display unit and a control unit; [Memory 712 includes a model (data model) [See ¶-72, 77]. The user client (operator station client) may include a processor (control unit) and a display that functions in conjunction with the processor [See ¶-70]. Thus a skilled artisan would understand that the display and processor function as the display unit]
wherein the at least one operator station server is configured to transmit visualization information representing the data model to the display unit of the at least one operator station client; [Webserver 710 (operator station server) routes data between the memory 712 and the client [See ¶-71]. The user requests and receives the model visualization (visualization information) [See ¶-80-83]] 
wherein the display unit of the at least one operator station client is configured to generate a graphical presentation of the received visualization information for an operator of the control system; [The user client receives the visualization and is displayed ("generate a graphical presentation") [See ¶-84]]
wherein the display unit of the at least one operator station client is further configured to receive commands relating to the data model from the operator and to forward said received commands to the control unit; [The user may provide command inputs to the user client [See ¶-93, 94]. The webserver may receive user input [See ¶-71, 87]]
wherein the control unit is configured to receive the commands from the display unit; [The user client includes a touch screen for receiving command inputs [See ¶-93]]
wherein the control unit is further configured to generate revised visualization information from the received commands and to transmit said revised visualization information directly to the display unit to adjust the graphical presentation of the display unit; … [The user provided input may function as context for modifying the base model displayed to the user [See ¶-88-90, 94]].
However, Elumalai does not explicitly teach "a data model being implemented on the at least one operator station server, …"
Elumalai discloses that the memory storing the model may be implemented in a system 100 [See ¶-41]. It would have been obvious to include the database/memory 712 in webserver 710.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's webserver to incorporate the model memory.
Motivation to do so would be to reduce hardware costs.
However, Elumalai does not teach "wherein the control unit is further configured to generate adjustment commands from the received commands and to transmit said adjustment commands directly to the data model on the at least one operator station server to adjust the data model in response to the operator's commands; wherein the display unit is further configured to generate a checksum specific to the current graphical presentation after receiving the revised visualization information from the control unit and subsequent adjustment of the graphical presentation; wherein the at least one operator station server is configured to generate and transmit to the display unit a checksum specific to the current data model after receiving the adjustment commands from the control unit and subsequent adjustment of the data model; and wherein the display unit is further configured to compare the checksum generated by the display unit with the checksum transmitted by the operator station server to detect a possible inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server, and further configured to request transmission of the visualization information representing the current data model from the at least one operator station server in an event of any inconsistency."
On the other hand, Shear does teach "wherein the control unit is further configured to generate adjustment commands from the received commands and to transmit said adjustment commands directly to the data model on the at least one operator station server to adjust the data model in response to the operator's commands; …"
Shear discloses that a user may provide editing commands to a user device [See ¶-65]. The edit commands are transmitted to the server to modify the stored CAD drawings (data model) [See ¶-117].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system to incorporate the teachings of Shear's CAD editing.
Motivation to do so would be to provide an easy method to modify/update a model of a plant, as taught by Shear [See ¶-7].
However, Elumalai, and Shear do not teach "wherein the display unit is further configured to generate a checksum specific to the current graphical presentation after receiving the revised visualization information from the control unit and subsequent adjustment of the graphical presentation; wherein the at least one operator station server is configured to generate and transmit to the display unit a checksum specific to the current data model after receiving the adjustment commands from the control unit and subsequent adjustment of the data model; and wherein the display unit is further configured to compare the checksum generated by the display unit with the checksum transmitted by the operator station server to detect a possible inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server, and further configured to request transmission of the visualization information representing the current data model from the at least one operator station server in an event of any inconsistency."
On the other hand, Mayle does teach "wherein the display unit is further configured to generate a checksum specific to the current graphical presentation after receiving the revised visualization information from the control unit and subsequent adjustment of the graphical presentation; wherein the at least one operator station server is configured to generate and transmit to the display unit a checksum specific to the current data … wherein the display unit is further configured to compare the checksum generated by the display unit with the checksum transmitted by the operator station server to detect a possible inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server, and further configured to request transmission of the visualization information representing the current data model from the at least one operator station server in an event of any inconsistency."
Mayle discloses that a server may generate a hash (checksum) in order to identify changes in the webpage interface (current data model) [See ¶-20]. The broadest reasonable interpretation of the claimed limitations do not preclude the data model from being the same data as the graphical representation of the data model. Accordingly, the limitation is taught. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server and applying them [See ¶-16, 21]. The client (display unit) receives the hash (checksum) from the server (operator station server) and compares it to its generated hash [See ¶-22]. If the hashes do not match, the client sends an indication to the server of not matching (inconsistency) and the server transmits the webpage to the client [See ¶-26]. Finally, the broadest reasonable interpretation of limitation "wherein the display unit is further configured to compare the checksum …" specifies the display unit as performing the comparison step, and is accordingly taught by the client comparison.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing to incorporate the teachings of Mayle's hash comparison.
Motivation to do so would be to reduce demands on data communication networks, and provide superior data compression, as taught by Mayle [See ¶-1].
Elumalai, Shear, and Mayle do not explicitly teach "a checksum specific to the current data model after receiving the adjustment commands from the control unit and subsequent adjustment of the data model;" (Emphasis added.)
However, Mayle discloses that the client may use a server to engage in a conversation with another client [See ¶-14]. It would have been obvious to transmit a command indicating a new message (adjustment command) to the server and thus modify the interface (current data model).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing, and Mayle's hash comparison to incorporate a modification message.
Motivation to do so would be to enable the exchange of messages during a conversation, as suggested by Mayle [See ¶-14].
As to claim 3, Elumalai, Shear, and Mayle disclose the control system as claimed in claim 1, wherein the technical plant comprises a manufacturing or process plant [Elumalai, The industrial system (process plant) may be utilized to perform an industrial process [See ¶-34]].
As to claim 4, Elumalai, Shear, and Mayle disclose a technical plant including at least one control system as claimed in claim 1 [Elumalai, The industrial system (technical plant) includes the SCADA hardware (control system) [See ¶-39]. See claim 1 for a detailed explanation of each limitation]. 
As to claim 5, Elumalai discloses a method for operating a control system for a technical plant including at least one operator station server and [Webserver 710 (operator station server) routes data and commands [See ¶-71]] 
at least one operator station client, … and the at least one operator station client including a display unit and a control unit, [Memory 712 includes a model (data model) [See ¶-72, 77]. The user client (operator station client) may include a processor (control unit) and a display that functions in conjunction with the processor [See ¶-70]. Thus a skilled artisan would understand that the display and processor function as the display unit]
the method comprising: a) transmitting visualization information 5representing the data model to the display unit of the at least one operator station client by the at least one operator station server; [Webserver 710 (operator station server) routes data between the memory 712 and the client [See ¶-71]. The user requests and receives the model visualization (visualization information) [See ¶-80-83]] 
b) generating, by the display unit of the at least one operator station client, a graphical presentation of the received visualization information for an operator of the control system; [The user client receives the visualization and is displayed ("generate a graphical presentation") [See ¶-84]]
c) receiving operator commands to change the graphical presentation in the display unit, and forwarding said received operator commands to the control unit by the display unit; [The user may provide command inputs to the user client [See ¶-93, 94]. The webserver may receive user input [See ¶-71, 87]]
d) receiving the forwarded operator commands from the display unit by the control unit; [The user client includes a touch screen for receiving command inputs [See ¶-93]]
e) generating revised visualization information from the received operator commands and directly transmitting the revised visualization information to the display unit by the control unit to adjust the graphical presentation of the display unit; … [The user provided input may function as context for modifying the base model displayed to the user [See ¶-88-90, 94]]
m) transferring the visualization information representing the current data model from the at least one operator station server to the display unit and graphically presenting the visualization information [The user client receives the visualization and is displayed ("graphically presenting the visualization information") [See ¶-84]]
However, Elumalai does not explicitly teach "a data model being implemented on the at least one operator station server, …"
Elumalai discloses that the memory storing the model may be implemented in a system 100 [See ¶-41]. It would have been obvious to include the database/memory 712 in webserver 710.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's webserver to incorporate the model memory.
Motivation to do so would be to reduce hardware costs.
However, Elumalai does not teach "f) generating adjustment commands from the received commands and transmitting the generated adjustment commands directly to the data 19 LEGAL\50689012\1 14944.0001.000/510021.000model on the at least one operator station server by the control unit such that the operator station server adjusts the data model in response to the operator commands; g) generating, by the display unit, a checksum specific to the current graphical presentation after the display unit has received the revised visualization information from the control unit and has adjusted the graphical presentation accordingly; i) generating, by the operator station server, a checksum specific to the current data model after the operator station server has received the adjustment commands from the control unit and has then adjusted the data model accordingly; j) transferring the checksum from the at least one operator station server to the display unit; k) comparing the checksum generated by the display unit with the checksum generated by the operator station server to detect any inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server; I) requesting visualization information representing the current data model from the at least one operator station server by the display unit in an event of inconsistency between the compared checksums; ..."
On the other hand, Shear does teach "f) generating adjustment commands from the received commands and transmitting the generated adjustment commands directly to the data 19 LEGAL\50689012\1 14944.0001.000/510021.000model on the at least one operator station server by the control unit such that the operator station server adjusts the data model in response to the operator commands; …"
Shear discloses that a user may provide editing commands to a user device [See ¶-65]. The edit commands are transmitted to the server to modify the stored CAD drawings (data model) [See ¶-117].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system to incorporate the teachings of Shear's CAD editing.
Motivation to do so would be to provide an easy method to modify/update a model of a plant, as taught by Shear [See ¶-7].
However, Elumalai, and Shear do not teach "g) generating, by the display unit, a checksum specific to the current graphical presentation after the display unit has received the revised visualization information from the control unit and has adjusted the graphical presentation accordingly; i) generating, by the operator station server, a checksum specific to the current data model after the operator station server has received the adjustment commands from the control unit and has then adjusted the data model accordingly; j) transferring the checksum from the at least one operator station server to the display unit; k) comparing the checksum generated by the display unit with the checksum generated by the operator station server to detect any inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server; I) requesting visualization information representing the current data model from the at least one operator station server by the display unit in an event of inconsistency between the compared checksums; ..."
On the other hand, Mayle does teach "g) generating, by the display unit, a checksum specific to the current graphical presentation after the display unit has received the revised visualization information from the control unit and has adjusted the graphical presentation accordingly; i) generating, by the operator station server, a checksum specific to the current data … j) transferring the checksum from the at least one operator station server to the display unit; k) comparing the checksum generated by the display unit with the checksum generated by the operator station server to detect any inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server; I) requesting visualization information representing the current data model from the at least one operator station server by the display unit in an event of inconsistency between the compared checksums; …”
Mayle discloses that a server may generate a hash (checksum) in order to identify changes in the webpage interface (current data model) [See ¶-20]. The broadest reasonable interpretation of the claimed limitations do not preclude the data model from being the same data as the graphical representation of the data model. Accordingly, the limitation is taught. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server and applying them [See ¶-16, 21]. The client (display unit) receives the hash (checksum) from the server (operator station server) and compares it to its generated hash [See ¶-22]. If the hashes do not match, the client sends an indication to the server of not matching (inconsistency) and the server transmits the webpage to the client [See ¶-26]. Finally, the broadest reasonable interpretation of limitation "k) comparing the checksum generated…" does not specify the location of the comparison step, and is accordingly taught by the client comparison. The recitation of "the checksum generated by the operator station server" and "the data model on the at least one operator station server" broadly indicate the location of the checksum generation and the data model storage location.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing to incorporate the teachings of Mayle's hash comparison.
Motivation to do so would be to reduce demands on data communication networks, and provide superior data compression, as taught by Mayle [See ¶-1].
Elumalai, Shear, and Mayle do not explicitly teach "…a checksum specific to the current data model after the operator station server has received the adjustment commands from the control unit and has then adjusted the data model accordingly;" (Emphasis added.)
However, Mayle discloses that the client may use a server to engage in a conversation with another client [See ¶-14]. It would have been obvious to transmit a command indicating a new message (adjustment command) to the server and thus modify the interface (current data model).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing, and Mayle's hash comparison to incorporate a modification message.
Motivation to do so would be to enable the exchange of messages during a conversation, as suggested by Mayle [See ¶-14].
As to claim 7, Elumalai, Shear, and Mayle disclose the method as claimed in claim 5, wherein the technical plant comprises a manufacturing or process plant [Elumalai, The industrial system (process plant) may be utilized to perform an industrial process [See ¶-34]].
Claims 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elumalai et al (US 20170364320 A1 thereafter "Elumalai"), in view of Shear et al (US 20120116728 A1 thereafter "Shear"), in view of Mayle (US 20170085679), in view of Ruppin et al (US 20140053227 A1 thereafter "Ruppin").
As to claim 2, Elumalai, Shear, and Mayle disclose the control system as claimed in claim 1, wherein the display unit and the at least one operator station server are each further configured to utilize a [algorithm] to generate the checksums by the display unit and the at least one operator station server [Mayle, a server may generate a hash (checksum) in order to identify changes in the interface (current data) [See ¶-20]. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server [See ¶-16, 21]].
However, Elumalai, Shear, and Mayle do not teach "'message-digest algorithm 5'".
Ruppin discloses that a hash function may be performed using a message digest algorithm 5 (MD5) [See ¶-74].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing, and Mayle's hash comparison to incorporate a modification message to incorporate the teachings of Ruppin's MD5 hashing.
Motivation to do so would be to provide a strong hashing function, as taught by Ruppin [See ¶-74]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ruppin's MD5 hashing would have predictably resulted in an easy to implement hash function.
As to claim 6, Elumalai, Shear, and Mayle disclose the method as claimed in claim 5, wherein a [algorithm] is utilized for each generation of the checksums by the display unit and the at least one operator station server [Mayle, a server may generate a hash (checksum) in order to identify changes in the interface (current data) [See ¶-20]. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server [See ¶-16, 21]].
However, Elumalai, Shear, and Mayle do not teach "'message-digest algorithm 5'".
Ruppin discloses that a hash function may be performed using a message digest algorithm 5 (MD5) [See ¶-74].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing, and Mayle's hash comparison to incorporate a modification message to incorporate the teachings of Ruppin's MD5 hashing.
Motivation to do so would be to provide a strong hashing function, as taught by Ruppin [See ¶-74]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ruppin's MD5 hashing would have predictably resulted in an easy to implement hash function.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173